DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on November 2, 2022 are entered in to the file. Currently, claims 1, 9, 13, 14, 18 and 19 are amended; claims 2-4, 6-8, 10-12 and 15-17 are cancelled; resulting in claims 1, 5, 9, 13-14 and 18-20 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 13-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 16-24 reciting “wherein the second image is a defocused image obtained by performing defocus processing on the first image, the first image is a focused image that is more in focus than the second image, the fourth image is a defocused image obtained by performing the defocus processing on the third image, and the third image is a focused image that is more in focus than the fourth image, and wherein the first image and the second image ” is indefinite. The way this limitation is phrased, it seems like that second image and the first image are the same, in that a first image is formed, then a defocusing process is performed on the first image to get a second image. Same with the fourth image and the third image. It is not until lines 22-24 that the claim conveys that the first image and the second image have the same design, and that the third image and the fourth image have the same design. 
In order for the claim to more clearly convey the structure of the claimed invention, it is suggested that the limitation in lines 22-24 be moved to appear earlier in the claim, in addition to the limitation in lines 16-21 appearing earlier in the claim, which aids in clarifying that the first image and the second image are the same design, the third image and the fourth image are the same design, and that the second image and fourth image are defocused. The suggested claim language is as follows:
 A decorative sheet comprising: 
a lenticular lens sheet that has a plurality of cylindrical lenses each having a convex shape, and has a flat surface on a side opposite to the convex shape; 
an image forming layer that is formed on the flat surface side, including a first image, a second image, a third image, and a fourth image, wherein the second image is a defocused form of the first image, and the fourth image is a defocused form of the third image, the design of the third image and fourth image is different from the design of the first image and the second image; and
wherein the second image and the fourth image are obtained by defocus processing, such that the first image is more in focus than the second image and the third image is more in focus than the fourth image; and
wherein the first image includes a plurality of first divided images divided into strips, the second image includes a plurality of second divided images divided into strips, the third image includes a plurality of third divided images divided into strips, and the fourth image includes a plurality of fourth divided images divided into strips, 
wherein the first divided image, the third divided image, the second divided image, and the fourth divided image are arranged in this order along an arrangement direction of the cylindrical lens within a unit region corresponding to the cylindrical lens, and in a case where an observation direction in which the image forming layer is observed through the lenticular lens sheet changes, an observed image is switched among the first, third, second, and fourth images[[,]] 

Regarding claim 5, the limitation reciting “wherein a size of the design of the defocused image is larger than a size of the design of the focused image in a set of the focused image and the defocused image having the same design” is indefinite as it is not immediately clear which images are being references. Claim 1 does not recite or define a set of images and comprises two unfocused images, second image and fourth image, as well as two focused images, first image and third image. For clarity, it is suggested that the claim be rewritten to recite:
“wherein a size of the second image and fourth image is larger than a size of the first image and third image respectively”
Regarding claims 9 and 13, the limitation reciting “wherein a width of the focused image is wider than a width of the defocused image in the arrangement direction of the defocused image and the focused image in the unit region” is indefinite. Claim 1 has been amend to require four different images, the first image and the third image are focused images while the second image and the fourth image are defocused images. It is not clear which images are being referenced by the claim, whether the limitation pertains to both of the defocused images and focused images or only one of the defocused image and focused image. 
Regarding claims 14 and 18, the limitation reciting “wherein a width of the defocused image is wider than a width of the focused image in the arrangement direction of the defocused image and the focused image in the unit region” is indefinite. Claim 1 has been amend to require four different images, the first image and the third image are focused images while the second image and the fourth image are defocused images. It is not clear which images are being referenced by the claim, whether the limitation pertains to both of the defocused images and focused images or only one of the defocused image and focused image.
Regarding claim 19, the limitation reciting “wherein the focused image includes a focused region that is arranged in a center of the image, and a defocused region that is arranged around the focused region, the defocused image being subject to the defocus processing. is indefinite. Claim 1 has been amend to require four different images, the first image and the third image are focused images while the second image and the fourth image are defocused images. It is not clear which images are being referenced by the claim, whether the limitation pertains to both of the defocused images and focused images or only one of the defocused image and focused image.
Claim 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from claim 1. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 2, 4, 5, 9-18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments in the response filed 11/02/2022 amending claims 1, 9, 13, 14, 18 and cancelling claims 2, 4, 10-12, 15-17. 
Upon consideration of the amendments to the claims, however, new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1, 5, 9, 13, 14, 18 and 19 are made in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 3-6 filed 11/02/2022, with respect to 1, 5, 9, 13, 14, 18, 19 and 20 have been fully considered and are persuasive.  The previous rejection of claims 1-18 and 20 under 35 U.S.C. 103 as being unpatentable over Takagishi et al. (JP H09-305135, cited on IDS, machine translation via EPO) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO) and the rejections of claims 1-18 and 20 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0039089, cited on IDS) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO) have been withdrawn. 
Refer to the Reasons for Allowance section below for further explanation. 

Allowable Subject Matter
Claim 1, and dependent claims 5, 9, 13, 14, 18, 19 and 20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious the claimed invention of the instant application. 
The claimed invention of the instant application is detailed by independent claim 1, direct to a decorative sheet is comprised of a lenticular sheet with a plurality of cylindrical lenses having convex shape on one surface and a flat surface on the opposite surface. An image forming layer is formed on the flat surface and is comprised of a first image, a second image, a third image and a fourth image. The first image and the second image have the same design, however, the first image is a focused image and the second image is a defocused image formed via defocus processing. The third image and the fourth image have the same design, however, the third image is a focused image and the fourth image is a defocused image formed via defocused processing. The design of the first image and second image is different than the design of the third image and fourth image. 
The first image is divided into a plurality of first image strips, the second image is divided into a plurality of second image strips, the third image is divided into a plurality of third image strips and the fourth image is divided into a plurality of fourth image strips. The image strips are arranged in the following order: first image strips, third image strips, second image strips and fourth image strips, in the direction of the cylindrical lens within a unit region corresponding to the cylindrical lens. When the observation direction in which the image layer is observed through the lenticular lens changes, an observed image is switched among the first, third, second and fourth images. 
The closest prior art to the claimed invention of the instant application is directed to Takagishi et al. (JP H09-305135, cited on IDS, machine translation via EPO) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO) and Nakamura et al. (US 2018/0039089, cited on IDS) in view of Ushio et al. (JP 2011-082829A, cited on IDS, machine translation via EPO).
Takagishi et al. teaches a variable object display comprising a lenticular lens (3; lenticular lens sheet) having a plurality of cylindrical lenses having a convex shape on one side and a flat surface on the opposing side as shown in Figures 1,2 and 7 ([0006-0020]). The variable object display further comprises a printed object (1; image forming layer) on which a plurality of patterns are printed thereon, the printed object comprising a first pattern (5-1, 5-2,5-3; first image) divided into a plurality of strips and a second pattern (5-7, 5-8, 5-9; second image) divided into a plurality of strips as shown in Figures 2 and 7, wherein the divided images are arranged along an arrangement direction of the cylindrical lens within a unit region ([0006-0020]). The plurality of images changes from the first pattern (5-1, 5-2,5-3; first image) to the second pattern (5-7, 5-8, 5-9; second image) as viewing direction changes (Figure 1, 2, 6, 7, 8; [0006-0020]). 
Nakamura et al. teaches a decorative sheet (10) comprising a lenticular sheet (11) having a plurality of cylindrical lenses (15) with a convex shape and a flat surface on the side opposite to the convex shape (Figure 1, 2; [0024-0039]). The decorative sheet (10) further comprises an image forming medium (12) including a first design (P1; first image) and a second design (P2; second image), wherein each of the images are divided into a plurality of strips and arranged along an arrangement direction of the cylindrical lens within a unit region, and the visible design changes based on observation direction (Figure 1-5, [0024-0036]). 
Neither Takagishi nor Nakamura et al. teach an image forming layer having a first image, second image, third image and fourth image, wherein the first and second image have the same design but the second image is a defocused image; and the third and fourth image have the same design, but the fourth image is a defocused image. Nor do the references teach that each of the images are divided into a plurality of image strips, wherein the order of the image strips is such that the first image strips is followed by the third image strips, followed by the second image strips, followed by the fourth image strips. 
While Ushio et al. teaches an image generator for viewing three dimensional images formed of at least two images,  wherein a blurring process is used on at least one of the images such that the amount of blurring between the image for the right eye and the image for the left eye is different, and the viewer is able to recognize the three-dimensional image with a smaller burden ([0002-0008, 0021]), the reference does not cure the deficiencies of Takagishi or Nakamura, nor would it have been obvious to one of ordinary skill in the art to modify the combination of references to arrive at the claimed invention. As stated by the Applicant on page 6 of the arguments received 11/02/2022, both Takagishi and Nakamura teach a gradual change or smooth change of the images when there is a change in observation direction, whereas the claimed invention is not directed to a smooth change in the images when a change in observation direction occurs, but rather are directed to an abrupt change in observed image. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785